DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claim 1 is amended.  Claims 3-16 are cancelled.  Claims 1 and 2 remain pending before the Office.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not fully persuasive.  Applicants argue that in regards to the 35 USC 112(b) rejection that a technical person in this field can “understand how the above limitations can be realized by selecting hardware and/or software” to realize the means plus functions limitations (the acquisition unit, the information acquisition module, the power management unit, the feedback unit, and the reading unit.”  The Office requests applicants respond with more detail as to which limitations may be realized with hardware, with software, or a combination of hardware and software as argued.  In regards to each limitation the Office believes invokes 35 USC 112(f), applicant argues:
“For example, the acquisition unit can be a sensor to acquire a wearer’s pulse data, power management unit can be a power management chip and so on. Therefore, it is clear to the skilled person in art what the present application seeks to protect and it is also possible for the skilled in the art to elect means to perform the functions.”
MPEP 2181(II) states:
“-a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)”

However, MPEPE 2181(II)(A) states 
 “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function” … “If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007)
 
In the case of computer-implemented means-plus-function limitations, MPEP 2181(II)(B) states:
“For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite” …. “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function”

In this same section of the code, it is noted that exceptions may be made where functions are co-extensive with a microprocessor itself (e.g. receiving, storing, or processing data).  
In regards to the acquisition unit limitation, Applicant states that a person of ordinary skill would realize that a sensor would be an equivalent structure.  However, the limitation in the claim and specification reads “an acquisition unit, configured to acquire a wearer’s pulse data in real time.”  The Office agrees that a sensor can achieve that, but the claim states 
Applicant also argues a power management unit could be a chip.  The limitation as recited in the claim is “a power management unit, connected to the battery unit, and configured to monitor remaining battery capacity of the battery unit.”  The Office would agree that a power management chip would be something that is implicit or inherent in the disclosure for this limitation.  
The “information acquisition module” is not discussed in the response in detail in comparison to the previous two above.  The Office notes that the structure is configured to acquire Bluetooth control information ([0051]) or configured to determine Bluetooth control information ([0052]).   The claim uses the [0051] phrase and it is not readily apparent to the Office if this is a hardware, or software, or combination of both implementation without any supporting arguments from the applicants. The statement “and so on” at the top of page 5 would be equivalent to what the courts have cautioned against in the bold-faced section of the MPEP highlighted above (“[a] bare statement that known techniques or methods can be used does not disclose structure”).  
The feedback unit is recited as being connected to other structures and being configured to transmit notification information (claim 1).  Again this is unclear as to whether this may just be a hardware (e.g. an antenna) or a combination of both hardware and software (i.e. a chip connected to an antenna that processes data, prepares it for transmission, and then actually transmits the data using an antenna).  
Finally, the reading unit is recited as being connected (which implies it is not just software) to other structures and is configured to feedback a notification to the intelligent terminal through short wave wireless transmission.  This implies at least an antenna transmission element but like the feedback unit, it is unclear if this is just the antenna or some combination of a programmed chip that feeds data to the antenna.  
The rejection is maintained as to all the previously noted limitations except the power management unit.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
The Office suggests amending this section of the claim:
“an transmission module, connected to the information acquisition module, and configured to determine the short-range wireless control information, and send the pulse data to the intelligent terminal when the short-range wireless control information representing communication is permitted; 
a feedback module, connected to the transmission module; 
if the transmission module determines that the short-range wireless control information represents the communication is permitted, the feedback module will feedback a first feedback information to the intelligent terminal; 
if the transmission module determines that the short-range wireless control information represents the communication is not permitted, the feedback module will feedback a second feedback information to the intelligent terminal;”
as follows:
  “a transmission module, connected to the information acquisition module, and configured to determine the short-range wireless control information, and send the pulse data to the intelligent terminal when the short-range wireless control information representing communication is permitted; 
a feedback module, connected to the transmission module; 
wherein the feedback module is configured to feedback a first feedback information to the intelligent terminal if the transmission module determines that the short-range wireless control information represents the communication is permitted,  and feedback a second feedback information to the intelligent terminal if the transmission module determines that the short-range wireless control information represents the communication is not permitted;” 
The basis for this suggested change is that the “if” limitations as presently recited appear more like a method step in the apparatus claim rather than a structural limitation.  The Office also suggests making the following to the second to last clause in claim 1 for the same reasons:
“the short-range wireless transmission unit is configured to operateconfigured to operateconfigured to operate in a broadcast state after powered on, and is configured to notconfigured to
The last clause of amended claim 1 also states “the intellectual terminal.”  The Office suggests changing this to “the intelligent terminal.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rivas Alvarez (US8604923) (hereinafter referred to as RA) in view of Mao et al. (US 9380966), Chen (CN 202720320), Cai et al. (CN 104777750), the howstuffworks.com website (See hardcopy included in the previous Office Action), and the source.android.com website (see copy attached), and Matsuda (US 2015/0271753) as further evidenced by the www.bluetooth.com website (See included in the previous Office Action) and the Wikipedia website (see copy attached).
Regarding claim 1, RA disclose a Short-range wireless pulse diagnosis bracelet (see Fig. 26), comprising: 
an acquisition unit, configured to acquire a wearer's pulse data in real time (the Office interpreted this as a sensor; col. 3, line 37-44 where a bracelet has a heart rate monitor); and 
a Short-range wireless transmission unit, connected to the acquisition unit, and configured to transmit the pulse data to a remote-connected intelligent terminal through a method of Short-range wireless transmission (see col. 3, lines 37-44, reference Bluetooth capabilities and transmission to a mobile phone, see Fig. 26, the Office interpreted mobile phone with processing capabilities and Bluetooth hardware as an intelligent terminal); 
an information acquisition module, configured to acquire Short-range wireless control information sent from the intelligent terminal (Bluetooth is inherently a 2-way communication protocol and therefore includes hardware capabilities to acquire control information); and 
an transmission module, connected to the information acquisition module, and configured to determine the Short-range wireless control information, and send the pulse data to the intelligent terminal when the Short-range wireless control information representing communication is permitted (Bluetooth connections are 2-way transmission connections that require an electronic handshake called pairing; the successful handshaking/pairing can be interpreted as the control information).
RA disclose the Short-range wireless pulse diagnosis bracelet further comprises: a battery unit, configured to provide electric energy for the Short-range wireless pulse diagnosis bracelet to work normally (col. 3, lines 6-8, it is implied that providing energy from the battery permits normal functioning of the device).  However, RA does not disclose:
a power management unit, connected to the battery unit, and configured to monitor remaining battery capacity of the battery unit; a feedback unit, connected to the power management unit and the Short-range wireless transmission unit respectively, and configured to transmit notification information, including the current remaining capacity, to the intelligent terminal through the method of Short-range wireless transmission when the remaining battery capacity, got by monitoring, falls below a preset threshold; and the intelligent terminal notifies the wearer to replace battery according to the notification information; and 
a power management unit, connected to the battery unit, and configured to monitor remaining battery capacity of the battery unit; a reading unit, connected to the power management unit and the Short-range wireless transmission unit respectively, and configured to feedback the notification, including current remaining battery capacity, to the intelligent 
The units can be interpreted as software implemented on hardware or just software.  Mao et al. teach the power management structure and the ability to monitor power level and the ability to transmit a notification information regarding the remaining battery capacity when it falls below a threshold (See col. 2, first paragraph, the low battery notification was also interpreted as a warning to replace the battery, see also claim 2).  Mao’s description of the power management circuit that monitors power level and transmits information for display indicates a combination of hardware and software (see col. 2, 1st paragraph and col. 10, 1st paragraph; the portion of Mao’s power management circuit that transmits warnings can be interpreted as the feedback unit).    
Chen teaches the transmission of power levels using BT (See Abstract reference to the transmitter being a BT signal emitter and the transmission of battery data).  Checking power level in Mao was also interpreted as making the intelligent terminal read the battery capacity of the unit.  Chen teaches the use of a power management system to detect power levels and transmit the battery level warning via BT to a mobile device.  In Chen, the portion of the power management system that detects power levels was interpreted as a reading unit.  In RA, the intelligent terminal is also a mobile device. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify RA to include such features as taught by Mao and Chen et al. because it ensures no significant downtime in usage.  
RA do not disclose wherein the Short-range wireless control information is a characteristic value information of which UUID is 0xFF72.  However, it is the Office’s understanding that a UUID can be changed to whatever is desired.  Thus this limitation amounts to an obvious design choice.  No advantages or purpose is disclosed for this particular Bluetooth UUID.  Thus at the time of the invention, it would have been prima facie obvious to modify RA's Bluetooth UUID settings to the claimed value.  
RA do not disclose wherein the Short-range wireless transmission unit comprises: a feedback module, connected to the transmission module; if the transmission module determines that the Short-range wireless control information represents the communication is permitted, the feedback module will feedback a first feedback information to the intelligent terminal; if the transmission module determines that the Short-range wireless control information represents the communication is not permitted, the feedback module will feedback a second feedback information to the intelligent terminal.  This was interpreted as the basic operation capabilities that are inherent in the Short-range wireless transmission protocol (i.e. send or do not send).  The Howstuffworks website summarizes the protocol level in the second bullet point as including control over when data is sent (i.e. send or do not send).  Cai teaches the claimed hardware limitations related (see reference to a combined feedback BT transmission module, the combination being inherently connected).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify RA to include the claimed feedback and transmission modules as claimed and taught by Cai because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
RA also do not disclose wherein the fixed length of the short-range wireless control/notification information is 20 bytes.  However, based on the Office’s understanding of the BLUETOOTH protocol, it is inherent that the MTU of BLUETOOTH is 20 bytes.  Thus it would have been obvious to a person of 
RA also does not disclose the short-range wireless transmission unit is operated in peripheral mode, and an upper-computer software in the intelligent terminal is operated in central mode; the short-range wireless pulse diagnosis bracelet is in a broadcast state after powered on, and is not initiative to start a connection, the upper-computer software is used to scan and start the connection.  These limitation were interpreted as a feature of the Bluetooth™ wireless communication standard known as Bluetooth Low Energy or BLE (see attached BLE description from the Android website).  The description notes that BLE was available in Android 4.3 and later.  The attached Wikipedia article regarding Android 4.3 states that this version was released in 2012.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify RA to include an implementation of the BLE standard as claimed for communications because it can conserve the power of portable devices.    
RA also does not disclose the intelligent terminal is configured to open a pulse diagnosis application; at the time when opening the pulse diagnosis application, the intellectual terminal transmits the short-range wireless control information representing the communication is permitted.  RA discloses that the sensing system may transmit data to a mobile phone in variety of embodiments shown in Figs. 26-29.  RA teaches “[o]nce data has been delivered to a mobile phone, the phone can give a distinct ringtone alert if vital signs are out of trend” (col. 3, lines 51-57).  This indicates that the mobile phone can analyze the data to diagnose whether the vital sign data indicates a trend issue which shows that the phone has a pulse diagnostic application.  However, RA does not indicate that the phone (intelligent terminal) opens the pulse diagnosis application at the time when short-range wireless control information is permitted.  Matsuda teaches a system comprising a watch wirelessly connected to a mobile device such as a smartphone (Fig. 1 and [0043]). The watch may include a sensor for measuring 
Regarding claim 2, RA disclose wherein the short-range wireless intelligent terminal is a mobile phone or a tablet (see Fig. 26 which shows a mobile phone in Bluetooth communication with the bracelet).

Conclusion
Claims 1 and 2 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791